[NOT FOR PUBLICATION -- NOT TO BE CITED AS PRECEDENT]
United States Court of Appeals
For the First Circuit

No. 98-2303

ROBERT E. ROUVELLAT, JR., and MELAINE ROUVELLAT

Plaintiffs, Appellants,

           v.

 MIKE GUARCO, JR., and
STATEWOOD, INC., d/b/a STATE LINE OIL,

Defendants, Appellees.

APPEAL FROM THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MASSACHUSETTS

[Hon. Kenneth P. Neiman, U.S. Magistrate Judge]

        Before

 Lynch, Circuit Judge,
Coffin and Cyr, Senior Circuit Judges.

Charles V. Ryan with whom Timothy J. Ryan was on brief for
appellants.
John B. Stewart for appellees.

May 18, 1999

Per Curiam.  After a jury found defendant Michael Guarco
not negligent in an automobile accident, plaintiffs Robert
Rouvellat and Melanie Rouvellat brought this appeal, claiming that
the jury's decision was against the weight of the evidence and that
the defendant's counsel committed prejudicial error in his closing
remarks.  We affirm on the basis of the thoughtful opinion below,
which fully and adequately addressed both issues.